DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 7, are objected to because of the following informalities:  Claim 6, recites “about 100 bytes” however should recites “100 bytes”.  Appropriate correction is required. Claim 7 is objected based on its dependency on the objected claim.

Drawings
The drawings 1 and 2, are objected to under 37 CFR 1.83(a) because they fail to show detail as described in the specification. For instance number 24 should be labeled as “a local controller” and number 26, should be labeled as “a presence sensor” as defined in paragraph 27 of the disclosure, similarly all the numbers in drawings 1 and 2 should be labeled as being defined in the specification of the pending application.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a a false alarm notification when face coordinates and voice print do not compares to stored face coordinates and voice print. However according to the specification of the pending application paragraph 35 discloses “At block 112 and if the face coordinates and/or the voice prints substantially match, the controller 24 may send a false alarm notification (see arrow 68 in FIG. 1) to the communication device 34.  In one embodiment, no notification or message may be sent to the remote station 32.  At block 114 and if the face coordinates and the voice prints do not match, the processor 48 may conclude the presence is an actual intruder, and the alarm (i.e., detection of the presence) is locally verified as an actual presence (e.g., intruder)”. Hence as can be seen from above passage that the false alarm is generated when face coordinates and voice print do not match which is opposite of the recitation in claims 9 and 14. Therefore “false alarm” in claims 9 and 14 is not supported by the disclosure of the pending application. Claim 10, is rejected based on its dependency on the rejected base claim. For the purpose of claim interpretation 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Balthasar (US PGPUB 2014/0071273 A1).

As per claim 1, Balthasar discloses a presence alert system (Balthasar, Figs. 1-3 and Fig. 5) comprising: 

an audio sensor configured to record a voice of the presence and output associated voice data (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured.  The information captured by the camera, microphones and/or other devices may be utilized to determine an identity of the visitor); and 
a local control panel (Balthasar, Fig. 2:200 and paragraph 37) including a processor (Balthasar, Fig. 2:210) and an electronic storage medium (Balthasar, Fig. 2:220, and paragraph 26), wherein the local control panel is configured to receive the image data and the voice data (Balthasar, paragraphs 37 and 38), the processor is configured to execute an analytics application for comparing the image data and the voice data to respective stored face coordinates and stored voice prints preprogrammed into the local control panel and stored in the electronic storage medium to reduce false alarms (Balthasar, paragraphs 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted).

As per claim 2, Balthasar further discloses the presence alert system set forth in claim 1, wherein the analytics application is configured to convert the image data and the voice data into respective detected face coordinates and a detected voice print 

As per claim 3, Balthasar further discloses the presence alert system set forth in claim 2, further comprising: a remote station configured to receive a verified presence alarm message from the local control panel (Balthasar, paragraphs 15, 20 and 23), wherein the local control panel is configured to generate a verified presence alarm message upon confirmation that at least one of the detected face coordinates do not compare to the stored face coordinates and the detected voice print does not compare to the stored voice print (Balthasar, paragraphs 37 and 38, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted).

As per claim 4, Balthasar further discloses the presence alert system set forth in claim 3, wherein the verified presence alarm message includes the detected face coordinates and the detected voice print (Balthasar, paragraphs 34-36 and 38).

As per claim 5, Balthasar further discloses the presence alert system set forth in claim 4, further comprising: identification data accessible by the remote station for 

As per claim 9, Balthasar further discloses the presence alert system set forth in claim 2, further comprising: a mobile communications device (Balthasar, paragraphs 19 and 23) configured to receive a false alarm notification from the local control panel upon confirmation that the detected face coordinates (do not) compare to the stored face coordinates and the detected voice print (does not) compare to the stored voice print (Balthasar, paragraphs 37-38).

As per claim 10, Balthasar further discloses the presence alert system set forth in claim 9, further comprising: a remote station configured to receive a verified presence alarm message from the local control panel (Balthasar, paragraphs 15, 20 and 23), wherein the local control panel is configured to generate a verified presence alarm message upon confirmation that at least one of the detected face coordinates do not compare to the stored face coordinates and the detected voice print does not compare to the stored voice print (Balthasar, paragraphs 37 and 38, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted).



As per claim 11, Balthasar discloses a method of operating a presence alert system (Balthasar, Figs. 1-3 and Fig. 5) comprising: 
detecting a presence by at least one sensor (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured); 
creating image data of the presence by the at least one sensor (Balthasar, paragraphs 35 and 36, discloses camera); 
creating voice data of the presence by the at least one sensor (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured.); 
comparing the image data and voice data to preprogrammed face coordinates and voice prints by a controller (Balthasar, paragraphs 10 and 37, discloses comparsion); and 
sending a presence alarm message to a remote station if the image and voice data generally does not match the preprogrammed face coordinates and voice prints (Balthasar, paragraphs 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted).

As per claim 12, Balthasar further discloses the method set forth in claim 11, further comprising: converting the image data and voice data to respective detected face coordinates and voice prints by an analytical application executed by the controller 

As per claim 13, Balthasar further discloses the method set forth in claim 12, wherein the detected face coordinates and the voice prints are sent to the remote station as part of the presence alarm message (Balthasar, paragraphs 15, 20 and 38).

As per claim 14, Balthasar further discloses the method set forth in claim 11, further comprising: sending a false alarm notification to a mobile communication device if the image and voice data generally (does not) match the preprogrammed face coordinates and voice prints (Balthasar, paragraphs 37 and 38).

As per claim 15, Balthasar further discloses the method set forth in claim 11, wherein the at least one sensor and the controller are located in a common region that is remote from the remote station (Balthasar, paragraphs 15 and 51).

As per claim 16, Balthasar further discloses the method set forth in claim 15, wherein the preprogrammed face coordinates and the voice prints are associated with at least one occupant of the region (Balthasar, paragraph 37 and 38, discloses visitor is a neighbor).

As per claim 17, Balthasar further discloses the method set forth in claim 16, wherein the region is a building (Balthasar, paragraph 51).

As per claim 18, Balthasar further discloses the method set forth in claim 17, wherein the controller is a local control panel including a processor and a computer writeable and readable storage medium (Balthasar, paragraphs 26 and 37).

As per claim 19, Balthasar further discloses the method set forth in claim 11, wherein the presence alert system is an intruder alert system (Balthasar, paragraph 51, discloses a notification to the police department, or a trigger to the home security alarm system).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Clark (US PGPUB 2006/0103520 A1).

As per claim 6, Balthasar further discloses the presence alert system set forth in claim 4, wherein the Balthasar does not explicitly disclose verified presence alarm message is less than about 100 bytes in size.
Clark discloses verified presence alarm message is less than about 100 bytes in size (Clark, paragraph 49, discloses “output security data packet sent to each local security controller can contain a small amount of data, such as less than 100 bytes of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar teachings by providing a security message within certain bytes, as taught by Clark.
The motivation would be to enhance the reliability of the active security system (paragraph 54), as taught by Clark.

As per claim 7, Balthasar in view of Clark further discloses the presence alert system set forth in claim 6, further comprising: a low bandwidth network configured to provide communications between the local control panel and the remote station (Balthasar, paragraphs 15, 20 and 29-30), wherein the verified presence alarm message is sent via the low bandwidth network (Balthasar, paragraphs 15, 20).


Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Flint (US PGPUB 2017/0109983 A1).

As per claim 8, Balthasar further discloses the presence alert system set forth in claim 1, wherein the imaging sensor, the audio sensor and the local control panel is disposed in a building (Balthasar, paragraphs 23 and 51), however does not explicitly discloses sensors including at least one occupant, and the stored face coordinates and the stored voice prints are associated with the at least one occupant.
Flint discloses sensors including at least one occupant, and the stored face coordinates and the stored voice prints are associated with the at least one occupant (Flint, paragraphs 41, 42 and 62, discloses the received input may indicate that, where 
the homeowner himself is identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar teachings by providing a data from homeowner to the security system, as taught by Flint.
The motivation would be to accurately identifying the guest (paragraph 4), as taught by Flint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633